DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 04/26/2022 to the Office Action mailed on 02/28/2022 is acknowledged.
Claim Status
Claims 1, 2, 16, 20, 21, 29, 40, 43, 51, 53, 70, 88, and 101 are pending. 
Claims 3-15, 17-19, 22-25, 27-28, 30-32, 34-39, 41, 42, 44-50, 52, 54-57, 64-69, 71-76, 77, 78, 
80-87, 89-100 were previously cancelled and 26, 33, 58-63, and 79 are canceled.
Claims 1, 2, 16, and 29 are currently amended.
Claims 1, 2, 16, 20, 21, 29, 40, 43, 51, 53, 70, 88, and 101 have been 
examined.
Claims 1, 2, 16, 20, 21, 29, 40, 43, 51, 53, 70, 88, and 101 are allowed.

Priority
Priority to applications 62/197212 filed on 07/27/2015 and 62/127762 filed on 03/03/2015 is acknowledged. 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/01/2022 and 05/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Withdrawn Claim Rejections - 35 USC § 103
Response to Applicant’s Arguments
The rejection of claims 1, 16, 20, 21, 23, 26, 29, 33, 40, 43, 46, 51, 53, and 101  under 35 U.S.C. 103 as being unpatentable over Lee et al. (Modulation of Protein Delivery from Modular Polymer Scaffolds, Published 2007) in view of Murphy et al. (International Application Published Under the PCT WO 2010/036919 A1, Published 04/01/2010), Ciobanu et al. (Hydroxyapatite-silver nanoparticles coating on porous polyurethane scaffold, Published 02/01/2014), and Jabbari (US Patent Application Publication 2014/0350692 A1, Published 11/27/2019) is withdrawn in view of the amendments to the claims.
Withdrawn Claim Rejections - 35 USC § 112
Response to Applicant’s Arguments
	The rejection of claims 2, 70, and 88 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendments to the claims.
	The rejection of claim 79 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is moot since the claim is canceled. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art lacks a teaching or suggestion of coating a PEEK mesh with PCL scaffold prior to applying a mineral coating on the PCL coating. Therefore, claims 1, 2, 16, 20, 21, 29, 40, 43, 51, 53, 70, 88, and 101 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617